Citation Nr: 1449078	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-38 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to a higher rating for a left ankle disorder.  

3.  Entitlement to a higher rating for a left eye disorder.  

4.  Entitlement to a higher rating for acne.  

5.  Entitlement to an initial rating in excess of 0 percent for chronic headaches prior to April 16, 2012, and in excess of 10 percent on and after April 16, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Therein, among other things, the RO granted service connection for chronic headaches and assigned a 0 percent rating therefor, effective from October 29, 2009.  Further rating action in November 2012 increased the rating to 10 percent, effective from April 16, 2012.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in August 2014.  A transcript of that proceeding is of record.  

The issue of the rating to be assigned for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

By his written statement received by the Board in August 2014, the Veteran withdrew from appellate consideration the issues of his entitlement to service connection for tuberculosis and claims for higher ratings for left ankle and left eye disorders and for acne. 


CONCLUSION OF LAW

The criteria for withdrawal of the issues on appeal involving claims for service connection for tuberculosis and claims for higher ratings for left ankle and left eye disorders and for acne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran through his hearing testimony of August 2014, later committed to writing, withdrew from appellate consideration the issues of his entitlement to service connection for tuberculosis and claims for higher ratings for left ankle and left eye disorders and for acne.  Inasmuch as there remain no allegations of error of fact or law for appellate consideration as to those matters, the Board does not have jurisdiction to review the appeal relating thereto and that portion of the appeal must therefore be dismissed.


ORDER

That portion of the appeal involving claims for service connection for tuberculosis and claims for higher ratings for left ankle and left eye disorders and for acne is dismissed.  


REMAND

By this appeal, the Veteran seeks an initial rating in excess of that previously assigned for his service-connected headaches, noting that his headaches are constant and associated with dizziness and sensitivity to light.  He requests a new VA examination in order to ascertain the current level of disablement which he now points out is at least at the 30 percent level.  

Review of the record on appeal indicates that the Veteran was last examined by VA in terms of his headaches in January 2012, when it was noted that he had migraines, but ones which did not entail prostrating attacks, nor were they frequent and prolonged.  Prior VA examination in November 2009 disclosed only tension headaches without any migraine component.  However, the record also demonstrates that the Veteran sought emergency room medical care in March 2012 for his headaches and also underwent a five-day period of hospitalization in April 2013 for evaluation of intractable migraine headaches.  

On the basis of the foregoing, further VA examination as to the past and current level of severity of the disability at issue is warranted.  Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.  

2.  Thereafter, afford the Veteran a VA neurological examination in order to ascertain the past and current nature and severity of his service-connected headaches.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was in fact made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  The VA examiner should assess the severity of the Veteran's headaches for both the period prior to April 16, 2012, and the period on and after April 16, 2012.  

3.  Lastly, readjudicate the claim for an initial rating in excess of 0 percent for chronic headaches prior to April 16, 2012, and in excess of 10 percent on and after April 16, 2012, and if any of the benefits sought on appeal remain denied, furnish to the Veteran a supplemental statement of the case and afford him an opportunity to respond.  Then, the case should be returned to the Board for further appellate review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


